Citation Nr: 0834131	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-38 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to May 
1979, from November 2001 to July 2002, and from February 2003 
to January 2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  The veteran was advised of this decision in May 
2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran's claim was denied by the RO because there was no 
credible evidence of an in-service back injury.  The Board 
disagrees with this conclusion.  Not only has the veteran 
provided multiple statements from witnesses to his in-service 
injury, but he has also provided a statement from the Combat 
Life Saver who treated the veteran following the injury.  In 
addition, the medical records show that the veteran's first 
post-service complaint of a back injury was only one year and 
two months after discharge.  For these reasons, a VA 
examination is needed.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (VA must provide a medical examination when it 
is necessary to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination.  The entire claims file 
must be made available to the VA 
examiner.  Pertinent documents should 
be reviewed, particularly the 
statements of witnesses to the in-
service injury and the statement of the 
Combat Life Saver who treated the 
veteran.  The examiner should conduct a 
complete history and physical.  All 
relevant diagnoses should be assigned.

The examiner should state whether any 
current back disorder is at least as 
likely as not due to the in-service 
injury.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

